 

Exhibit 10-8

 

MAKER:

The Goldfield Corporation

BB&T

NOTE MODIFICATION AGREEMENT

 

9660933082

ADDRESS:

1684 W. Hibiscus Blvd.

Account Number

 

Melbourne, Florida

32901

90009

 

 

Note Number

 

 

$23,000,000.00

 

$18,000,000.00

 

May 24, 2018

 

December 6, 2019

Modified Principal Amount

 

Original Principal  Amount

 

Original Date

 

Modification Date

 

This Note Modification Agreement (hereinafter referred to as “Agreement”) is
made and entered into this 6th day of December, 2019 by The Goldfield
Corporation, as maker, of the Promissory Note as defined below (hereinafter
referred to as “Borrower”), in favor of Branch Banking and Trust Company, a
North Carolina banking corporation (including its successors and assigns,
hereinafter referred to as “Bank”).

Borrower previously executed a Promissory Note payable to Bank as more
particularly identified by the description of the original amount and date set
forth above (including all previous renewals, extensions and modifications
thereof, collectively the “Promissory Note”).  Borrower and Bank hereby agree
that the Promissory Note shall be modified only to the limited extent as is
hereinafter set forth; that all other terms, conditions, and covenants of such
Promissory Note shall remain in full force and effect; and that this Agreement
shall constitute a renewal, extension and modification of the Promissory Note
and not a novation.

NOW, THEREFORE, in mutual consideration of the premises, the sum of One Dollar
($1.00) and other good and valuable consideration, each to the other parties
paid, the parties hereto agree that the Promissory Note is hereby amended as
follows:

INTEREST RATE, PRINCIPAL AND INTEREST PAYMENT TERM MODIFICATIONS

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

Adjusted LIBOR Rate as more specifically described in the Addendum to Note
attached hereto and incorporated herein.

Principal and interest are payable as follows:

Principal (plus any accrued interest not otherwise scheduled herein) is due in
full at maturity on November 28, 2021.

Documentary Stamp Tax:

Florida documentary stamp tax is not required.  Documentary stamp tax was
previously paid on the Original Principal Amount and no additional documentary
stamp tax is due and owing as this is a non-real estate secured loan.

Borrower shall pay to Bank, or order, a late fee in the amount of five percent
(5.0%) of any installment past due for ten (10) or more days.  When any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance.  In addition, Borrower shall pay
to Bank a returned payment fee if Borrower or any other obligor hereon makes any
payment at any time by check or other instrument, or by any electronic means,
which is returned to Bank because of nonpayment due to nonsufficient
funds.  Bank shall not be obligated to accept any check, money order, or other
payment instrument marked “payment in full” on any disputed amount due
hereunder, and Bank expressly reserves the right to reject all such payment
instruments.  Borrower agrees that tender of its check or other payment
instrument so marked will not satisfy or discharge its obligation under the
Promissory Note or this Agreement, disputed or otherwise, even if such check or
payment instrument is inadvertently processed by Bank unless such payment is in
fact sufficient to pay the amount due hereunder.

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank's sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods.  Such adjustments to the
fixed payment amount or supplemental payments shall remain in effect for so long
as any interest accruals shall exceed the original fixed payment amount and
shall be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as the Bank’s Prime Rate or the One Month
LIBOR; provided that unless elected otherwise above, the fixed payment amount
shall not be reduced below the original fixed payment amount.  However, Bank
shall have the right, in its sole discretion, to lower the fixed payment amount
below the original payment amount.  

Borrower agrees that the only interest charge is the interest actually stated in
the Promissory Note, as modified, and that any renewal or origination fee shall
be deemed charges rather than interest, which charges are fully earned and
non-refundable.  It is further agreed that any late charges are not a charge for
the use of money but are imposed to compensate Bank for some of the
administrative services, costs and losses associated with any delinquency or
default under the Promissory Note, and such charges shall be fully earned and
non-refundable when accrued.  All other charges imposed by Bank upon Borrower in
connection with the Promissory Note, as modified, and the loan evidenced thereby
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
reasonable attorneys’ fees and reimbursements for costs and expenses paid by
Bank to third parties or for damages incurred by Bank are and shall be deemed to
be charges made to compensate Bank for underwriting and administrative services
and costs, other services, and costs or losses incurred or to be incurred by
Bank in connection with the Promissory Note, as modified, and the loan and shall
under no circumstances be deemed to be charges for the use of money.  All such
charges shall be fully earned and non-refundable when due.  Time is of the
essence in the performance of this Agreement.

Page 1 of 3

--------------------------------------------------------------------------------

 

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina.  The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate.  Any change in the interest rate resulting from a
change in the Bank’s Prime Rate shall become effective as of the opening of
business on the effective date of the change.

In addition to Bank’s right of setoff and other liens and security interests
previously granted to Bank, Borrower hereby grants to Bank a security interest
in all of its deposit accounts maintained with and investment property held by
Bank, which shall serve as collateral for the indebtedness and obligations
evidenced by the Promissory Note and this Agreement.  The Bank may, at its
option, charge any fees for the modification, renewal, extension, or amendment
of any of the terms of the Promissory Note(s) or this Agreement not prohibited
by applicable law.

Unless otherwise provided herein, it is expressly understood and agreed by
Borrower that any and all real and personal property given or pledged, whether
by Borrower or a third party, as collateral to secure the Promissory Note, shall
remain as security for the Promissory Note as modified hereby.

If the Promissory Note being modified by this Agreement is signed by more than
one person or entity, the Promissory Note shall be the joint and several
obligation and liability of all of the undersigned. It is expressly agreed that
this Agreement is a modification of the Promissory Note only and not a
novation.  The original indebtedness and obligation of Borrower evidenced by the
Promissory Note is not extinguished hereby and except for the modifications
contained herein, the Promissory Note, and any other loan documents securing or
relating to the Promissory Note, shall be and remain in full force and
effect.  This Agreement shall not release or affect the liability of any
guarantors, endorsers or obligors of the Promissory Note.  Borrower hereby
represents and warrants to Bank that all guarantors, endorsers, pledgors or
other obligors of the Borrower’s indebtedness have approved and consented to the
terms of this Agreement, have waived any objection hereto, have affirmed any and
all obligations to Bank and certify that there are no defenses or offsets
against said obligations to Bank, including without limitation the Promissory
Note.  Bank expressly reserves all rights as to any party with right of recourse
on the Promissory Note.

Borrower agrees that if Bank has released any collateral, it shall not be
required or obligated to take any further steps to release such collateral from
any lien or security interest unless Bank determines, in its sole discretion,
that it may do so without releasing or impairing its existing liens and security
interests or its priority in other collateral; and unless Borrower bears the
reasonable cost of such action.  No delay or omission on the part of the Bank in
exercising any right under the Promissory Note or this Agreement shall operate
as a waiver of such right or of any other right of the Bank, nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
the same, or of any other right on any future occasion. Each of the parties
signing this Agreement regardless of the time, order or place of signing waives
presentment, demand, protest, and notices of every kind, and assents to any one
or more extensions or postponements of the time of payment or any other
indulgences, to any substitutions, exchanges or releases of collateral by Bank,
and to the additions or releases of any other parties or persons primarily or
secondarily liable herefor.  Wherever possible, the provisions of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of any such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  All rights and
obligations arising hereunder shall be governed by and construed in accordance
with the laws of the same state which governs the interpretation and enforcement
of the Promissory Note.

From and after any event of default under this Agreement, the Promissory Note,
or any related loan document, including failure to pay upon final maturity,
interest shall accrue on the sum of the principal balance then outstanding at
the rate of  fifteen percent (15.0%) per annum (“Default Rate”), until such
principal and interest have been paid in full; provided that such rate shall not
exceed at any time the highest rate of interest permitted by the laws of the
State of Florida; and further that such rate shall apply after judgment.  If the
Promissory Note and this Agreement are placed with an attorney for collection,
Borrower agrees to pay, in addition to principal, interest, and late fees, if
any, all costs of collection, including but not limited to all reasonable
attorneys' fees incurred by Bank, whether or not there is a lawsuit, expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), appeals, and any court costs.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by the Promissory Note, as modified hereby, remains
outstanding or as long as Bank remains obligated to make advances, each Borrower
shall furnish annually an updated financial statement in a form satisfactory to
Bank, which, when delivered shall be the property of the Bank.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
instrument.

Any legal action with respect to the indebtedness evidenced by the Promissory
Note and this Agreement may be brought in the courts of the State of Florida or
in the appropriate United States District Court situated in Florida, and
Borrower hereby accepts and unconditionally submits to the jurisdiction of such
courts. Borrower hereby waives any objection to the laying of venue based on the
grounds of forum non conveniens with respect thereto.

REQUIRED INFORMATION. To help the government fight the funding of terrorism and
money laundering activities, federal law requires Bank to obtain, verify and
record information that identifies each person or entity obtaining a loan
including the Borrower’s legal name, address, tax identification number, date of
birth, driver’s license, organizational documents or other identifying
documents. Failure to provide the required information will result in a
violation of the U.S. Patriot Act and will constitute a default under this
instrument. In addition, no Borrower, any of its affiliates, or any of their
respective directors, officers, managers, partners, or any other authorized
representatives is named as a “Specially Designated National and Blocked
Person”, on the list published by the U.S. Department of the Treasury Office of
Foreign Assets Control (OFAC) at its official website.

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT,
THE PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH
OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE BORROWER AND BANK, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  BORROWER AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN AND ENTER INTO THIS
AGREEMENT.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE,
CONDITION OR MODIFY THIS PROVISION.  BORROWER ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

(SIGNATURES ON FOLLOWING PAGE)

Page 2 of 3

--------------------------------------------------------------------------------

 

BB&T

NOTE MODIFICATION SIGNATURE PAGE

 

Borrower:

The Goldfield Corporation

Account Number:

9660933082

 

Note Number

90009

Modification Amount:

$23,000,000.00

 

Modification Date:

December 6, 2019

 

IN WITNESS WHEREOF, the undersigned have caused this Note Modification Agreement
to be executed under seal, as of the date first written above.

 

WITNESS:

 

 

The Goldfield Corporation, a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen R. Wherry

Print Name:

Barry Forbes

 

 

 

Stephen R. Wherry, its Senior Vice President

 

Page 3 of 3